FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2015 UNILEVER PLC (Translation of registrant's name into English) UNILEVER HOUSE, BLACKFRIARS, LONDON, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No .X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Exhibit 99 attached hereto is incorporated herein by reference. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. UNILEVER PLC /S/ T E LOVELL ByT E LOVELL SECRETARY Date:02January2015 EXHIBIT INDEX EXHIBIT NUMBER EXHIBIT DESCRIPTION 99 Holding(s) in Company The trustees of the Leverhulme Trust and the trustees of the Leverhulme Trade Charities Trust comprise the same individuals (together the "Trustees") and in such capacity have held Ordinary shares of 3 1/9p in Unilever PLC ("Ordinary Shares"). The Trustees have held 68,531,182 Ordinary Shares on behalf of the Leverhulme Trust and 2,035,582 Ordinary Shares on behalf of the Leverhulme Trade Charities Trust. Together the Trustees have therefore held 70,566,764 Ordinary Shares amounting to 5.5% of the voting rights in Unilever PLC. Unilever PLC was informed today that (1) the 'Leverhulme Trust' had changed its legal status and become a charitable incorporated organisation named 'The Leverhulme Trust' and (2) the 'Leverhulme Trade Charities Trust' had changed its legal status and become a charitable incorporated organisation named 'The Leverhulme Trade Charities Trust'. As a consequence of these changes, we have received notification today that (1) the balance of shares held by the Trustees has reduced to zero and (2) the balance of shares held by the charitable incorporated organisation named 'The Leverhulme Trust' is 68,531,182 shares and (3) the balance of shares held by the charitable incorporated organisation named 'The Leverhulme Trade Charities Trust' is 2,035,582 shares. The required TR-1 Notifications from both the Trustees and the charitable incorporated organisation named The Leverhulme Trust are provided below. TR-1: NOTIFICATION OF MAJOR INTEREST IN SHARESi 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached:ii UNILEVER PLC 2 Reason for the notification (please tick the appropriate box or boxes): An acquisition or disposal of voting rights An acquisition or disposal of qualifying financial instruments which may result in the acquisition of shares already issued to which voting rights are attached An acquisition or disposal of instruments with similar economic effect to qualifying financial instruments An event changing the breakdown of voting rights Other (please specify): Transfer of shares to a Charitable Incorporated Organisation under a Transfer Agreement agreed by the Charity Commission Ö 3. Full name of person(s) subject to the notification obligation:iii The trustees of 'The Leverhulme Trust'and 'The Leverhulme Trade Charities Trust' 4. Full name of shareholder(s) (if different from 3.):iv Niall William Arthur FitzGerald Patrick Jean-Pierre Cescau Paulus Geradus Josephus Maria Polman Sir James Iain Anderson in their capacity as trustees of 'The Leverhulme Trust' and 'The Leverhulme Trade Charities Trust' 5. Date of the transaction and date on which the threshold is crossed or reached: v 31 December 2014 6. Date on which issuer notified: 31 December 2014 7. Threshold(s) that is/are crossed or reached: vi, vii Below 3%. 8. Notified details: A: Voting rights attached to shares viii, ix Class/type of shares if possible using the ISIN CODE Situation previous to the triggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting Rights Number of shares Number of voting rights % of voting rights x Direct Direct xi Indirect xii Direct Indirect Ordinary Shares of 3 1/9 pence 0 (zero) 0 (zero) 0 (zero) 0 (zero) 0 (zero) B: Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date xiii Exercise/ Conversion Period xiv Number of voting rights that may be acquired if the instrument is exercised/ converted. % of voting rights C: Financial Instruments with similar economic effect to Qualifying Financial Instruments xv, xvi Resulting situation after the triggering transaction Type of financial instrument Exercise price Expiration date xvii Exercise/ Conversion period xviii Number of voting rights instrument refers to % of voting rights xix, xx Nominal Delta Total (A+B+C) Number of voting rights Percentage of voting rights 0 (zero) 0 (zero) 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable: xxi Proxy Voting: 10. Name of the proxy holder: N/A 11. Number of voting rights proxy holder will cease to hold: N/A 12. Date on which proxy holder will cease to hold voting rights: N/A 13. Additional information: N/A 14. Contact name: Paul Read 15. Contact telephone number: Unilever contact: Tonia Lovell, Group Secretary - TR-1: NOTIFICATION OF MAJOR INTEREST IN SHARESi 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached:ii UNILEVER PLC 2 Reason for the notification (please tick the appropriate box or boxes): An acquisition or disposal of voting rights An acquisition or disposal of qualifying financial instruments which may result in the acquisition of shares already issued to which voting rights are attached An acquisition or disposal of instruments with similar economic effect to qualifying financial instruments An event changing the breakdown of voting rights Other (please specify): Transfer of shares to a Charitable Incorporated Organisation under a Transfer Agreement agreed by the Charity Commission Ö 3. Full name of person(s) subject to the notification obligation:iii The Leverhulme Trust (a charitable incorporated organisation) 4. Full name of shareholder(s) (if different from 3.):iv 5. Date of the transaction and date on which the threshold is crossed or reached: v 31 December 2014 6. Date on which issuer notified: 31 December 2014 7. Threshold(s) that is/are crossed or reached: vi, vii Above 5%. 8. Notified details: A: Voting rights attached to shares viii, ix Class/type of shares if possible using the ISIN CODE Situation previous to the triggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting Rights Number of shares Number of voting rights % of voting rights x Direct Direct xi Indirect xii Direct Indirect Ordinary Shares of 3 1/9 pence 0 (zero) 0 (zero) 0 (zero) Above 5% 0 (zero) B: Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date xiii Exercise/ Conversion Period xiv Number of voting rights that may be acquired if the instrument is exercised/ converted. % of voting rights C: Financial Instruments with similar economic effect to Qualifying Financial Instruments xv, xvi Resulting situation after the triggering transaction Type of financial instrument Exercise price Expiration date xvii Exercise/ Conversion period xviii Number of voting rights instrument refers to % of voting rights xix, xx Nominal Delta Total (A+B+C) Number of voting rights Percentage of voting rights Above 5% 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable: xxi Proxy Voting: 10. Name of the proxy holder: N/A 11. Number of voting rights proxy holder will cease to hold: N/A 12. Date on which proxy holder will cease to hold voting rights: N/A 13. Additional information: N/A 14. Contact name: Paul Read 15. Contact telephone number: Unilever contact: Tonia Lovell, Group Secretary -
